DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okuno et al. (US PGPub 2014/0087206, cited on the IDS dated 03/23/2020) and further in view of Hosoe et al. (US PGPub 2013/0040205) and Higuchi et al. (US Patent No. 4,461,679).
Regarding Claim 6, Okuno discloses a method for producing a porous metal body ([0019], [0059]-[0066]) having a three-dimensional mesh-like structure skeleton ([0017]) and containing at least nickel and tin ([0066]), the method comprising a step of subjecting a surface of a skeleton of a resin shaped body having a three-dimensional mesh-like structure skeleton to an electrical conduction treatment ([0019], [0049], [0060]-[0062]); a step of forming a resin structure by forming a tin-coating layer and a nickel coating layer on the resin shaped body ([0019], [0063]-[0064]) such that the porous metal body has a tin content 12% ([0066]), which falls within and therefore reads on the instantly claimed range of 5 % or more and 25 mass% or less, and a nickel content of 86% ([0066]), which falls within and therefore reads on the instantly claimed range of 50 mass% or more; a step of forming a porous body containing nickel and tin by removing the resin shaped body from the resin structure ([0019], [0065]-[0066]); a step of diffusing tin and nickel by heating the porous body at 1000°C ([0019], [0065]-[0066]), which falls within and therefore reads on the instantly claimed range of 1000°C or higher, for 50 minutes ([0019], [0065]-[0066]), which falls within and therefore reads on the instantly claimed range of 5 minutes or longer.
Okura further discloses a desire for the porous metal body to achieve a high corrosion resistance ([0010]), wherein the porous metal body can be utilized as collectors of various batteries, capacitors, and fuel cells ([0002]).

Hosoe teaches an electrode for electrochemical elements, such as a battery or a capacitor ([0001]), wherein the electrode comprises a current collector formed from a porous metal body ([0043]-[0045], [0073]). Hosoe further teaches wherein the thickness of the porous metal body may be adjusted to a predetermined thickness using a roll in order to prepare a current collector ([0073]).
 Specifically, Hosoe teaches a method for producing the porous metal body comprising a metal plating step ([0163]-[0166]), a heat diffusion step ([0167]), a step of cooling the heated porous body until the porous body has reached about 20°C (i.e. room temperature) ([0167]), and a step of rolling the cooled porous body to a thickness of 0.5 mm in order to achieve a high discharge capacity at both rates of 0.2C and 2C ([0170], [0173]-[0175], see Table 1, Example 4).
The Examiner notes a temperature of about 20°C ([0167]) falls within and therefore reads on the instantly claimed range of 550°C or lower and a thickness of 0.5 ([0170], [0173]-[0175], see Table 1, Example 4) falls within and therefore reads on the instantly claimed range of 0.10 mm or more and 0.50 mm or less. 
It would have been obvious to one of ordinary skill in the art to include a step of cooling the heated porous body and a step of rolling the cooled porous body in the method of Okura, wherein the heated porous body is cooled to room temperature and the cooled porous body is 
While modified Okura discloses a step of cooling the porous body to room temperature ([0167] of Hosoe), modified Okura remains silent regarding the rate of cooling and consequently does not disclose wherein the step of cooling the heated porous body is at a rate of 30°C/min or higher.
Higuchi teaches a method for forming a metal body containing at least nickel and tin comprising a metal plating step and a heat diffusion step (Abstract, C4, L27-35 and 44-49, see Ni plating layer and Pb-Sn alloy plating layer). Specifically, Higuchi teaches wherein various Ni-Sn alloy are formed as a result of the reaction between nickel and tin, e.g. NiSn, Ni3Sn2, Ni3Sn4, wherein NiSn is known to exhibit superior corrosion resistance (C4, L50-57). Higuchi further teaches after the step of heat diffusion, a step of cooling the metal body at a rate as high as possible to a temperature as low as possible in order to avoid the generation of Ni3Sn2, Ni3Sn4, and so forth, which exhibit inferior corrosion resistance to NiSn alloy (C4, L59-66, C9, L1-23). 
The Examiner notes a cooling rate as high as possible (C4, L59-66, C9, L1-23) would fall within and therefore read on the instantly claimed range of 30°C/min or higher.
It would have been obvious to one of ordinary skill in the art to maximize the rate of cooling the heated porous body of modified Okura, as taught by Higuchi, such that it falls within the range of 30°C/min or higher, in order to avoid the generation of Ni3Sn2, Ni3Sn4, and so forth, thereby producing a porous metal body that achieves superior corrosion resistance, as desired by modified Okura. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        March 29, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
March 29, 2021